DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9, 14-15, 17, and 19-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarger (US Pre-Grant Publication 2003/0220611).
Regarding claim 1, Yarger ‘611 teaches (Figs. 1-6) an aspirator comprising: 
an elongate handle (at least (20)) defining a fluid flow cavity (at least (30)), the elongate handle comprising: 
a proximal end face (See annotated drawing), 
a suction connector (26) extending from the proximal end face, 
a substantially cylindrical sleeve mount comprising an outer surface (at least (28)), and 
a shoulder (See annotated drawing), wherein the substantially cylindrical sleeve mount is in relief with respect to the shoulder and extends distally therefrom (See Fig. 2), 
wherein the substantially cylindrical sleeve mount defines an aperture (unlabeled aperture along axis alpha (Fig. 2)), 
wherein the suction connector defines a suction connector bore (unlabeled (See Fig. 1), [0029]), the suction connector bore in fluid communication with the aperture and the fluid flow cavity (Fig. 1).  

    PNG
    media_image1.png
    844
    945
    media_image1.png
    Greyscale

Regarding claim 3, Yarger ‘611 also teaches an elastic sleeve (40), the elastic sleeve defining a plurality of vent holes (62) (Fig. 3), a sleeve lumen (unlabeled) and a sleeve inner wall (48), the elastic sleeve comprising a sleeve tip (unlabeled distal end (Fig. 3)) and a sleeve rim (46), wherein the sleeve rim defines a sleeve opening (unlabeled (See Fig. 3)).  
Regarding claim 4, Yarger ‘ 611 also teaches that the substantially cylindrical sleeve mount (26) comprises a mount thickness and a mount length (implicit), wherein the mount thickness and mount length are sized such that during sleeve installation on the sleeve mount the sleeve inner wall interferes with the outer surface of the sleeve mount upon the substantially cylindrical sleeve mount entering the sleeve lumen (implicit in the connection of 40 and 26, [0020-0024, 0029]).  
Regarding claim 5, Yarger ‘611 also teaches implicitly that interference between sleeve inner wall and the outer surface continues along the mount length during the installation, wherein the installation is complete when the sleeve rim contacts the shoulder (See Fig. 6).  
Regarding claim 7, Yarger ‘611 also teaches implicitly that interference between sleeve inner wall and the outer surface continues along the mount length during the installation, wherein the installation is complete when the sleeve rim contacts the shoulder (See Fig. 6).  
Regarding claim 9, Yarger ‘611 also teaches a sleeve engagement zone is defined by a region of overlap between outer surface and sleeve inner wall wherein interference between the elastic sleeve and substantially cylindrical sleeve mount occurs in the sleeve engagement zone (See Figs 4-5).  
Regarding claim 14. The aspirator of claim 3 further comprising: 
a tubular member (14) extending from the aperture, wherein the tubular member comprises a proximal tube end and a distal tube end, and a suction head (17) attached to a distal tube end. The device of Yarger ‘611 is interpreter to meet the limitations, wherein an engineered clearance distance is defined between a surface of the suction head and an inner surface of the sleeve such that a skewing angle is constrained when elastic sleeve is installed on handle, wherein the tubular member comprises a bend, at least because the sleeve and tubular member interfere.
Regarding claim 15, Yarger ‘611 also teaches that the skewing angle is defined by longitudinal axis of the tubular member proximal to the bend and longitudinal axis of sleeve distal to the bend, at least because the axis of the skewing angle may be arbitrarily selected.  
Regarding claim 17, Yarger ‘611 also teaches a section of the elastic sleeve distal to the bend defines a sleeve longitudinal axis, wherein a clearance is defined between a sleeve inner surface of the elastic sleeve and an outer surface of the tubular member by a skewing angle between the longitudinal axis and the sleeve longitudinal axis (See Figs. 4-5).  
Regarding claim 19, Yarger ‘611 also teaches that the engagement length ranges from about 0.400 to about 0.800 inches [0018].  

Regarding claim 20, Yarger ‘611 teaches a method of providing tactile feedback for an aspirator comprising: 
providing an aspirator sleeve (40) comprising a sleeve wall, the sleeve wall defining a sleeve cavity and a proximal sleeve end face (46) (Figs. 1-3); 
providing an aspirator handle (20) comprising a substantially cylindrical sleeve mount (26) and a tubular member (14), the tubular member extending from the substantially cylindrical sleeve mount (Fig. 1); 
initiating interference between sleeve wall and substantially cylindrical sleeve mount when sleeve mount enters the sleeve cavity [0029]; and 
maintaining interference between sleeve wall and substantially cylindrical sleeve mount from initiation of interference until the aspirator sleeve is installed (implicit in that the elements are tapered).  
Regarding claim 21, Yarger ‘611 also teaches wherein maintaining interference further comprises varying level of interference while maintaining interference over a first portion of an engagement distance along the sleeve mount (i.e. the elements are tapered).  
Regarding claim 22, Yarger ‘611 also teaches wherein varying level of interference further comprises increasing the level of interference in response to a first range of assembly forces over the first portion of engagement distance along the sleeve mount (26 and 40 are tapered and the engagement portions claimed may be arbitrarily defined).  
Regarding claim 23, Yarger ‘611 also teaches wherein varying level of interference further comprises increasing level of interference in response to a second range of assembly forces over a second portion of engagement distance along the sleeve mount (26 and 40 are tapered and the engagement portions claimed may be arbitrarily defined).
Regarding claim 24, Yarger ‘611 also teaches (at least implicitly) a first rate of increasing assembly force for the first portion of the engagement distance is greater than a second rate of increasing assembly force for the second portion of the engagement distance. The rate may be defined as the percent rate of change since the initial force is zero, the rate of increase as a percentage is highest at initial interference.  
Regarding claim 25, Yarger ‘611 also teaches that the first portion of the engagement distance includes a region of the outer surface that initially interferes with substantially cylindrical sleeve mount (See Figs. 2, 4, and 5).  
Regarding claim 26, Yarger ‘611 also teaches that the second portion of the engagement distance includes a region of the outer surface that is bounded proximally by a shoulder of the handle, at least because the portion of the cylindrical sleeve mount may be interpreted as the second portion.  
Regarding claim 27, Yarger ‘611 also teaches moving the substantially cylindrical sleeve mount into sleeve cavity over an engagement distance until aspirator sleeve is installed on substantially cylindrical sleeve mount, wherein interference occurs over the engagement distance (See Figs. 4-5, [0029]).  
Regarding claim 28, Yarger ‘611 teaches the method of claim 20 further comprising, in response to installation of sleeve on sleeve mount by a user, providing the tactile feedback to the user during installation until the sleeve is fully engaged relative the sleeve mount (implicit in that the user attaches two elements whose sliding fit is stopped by a shoulder (Fig. 6)).  
Regarding claim 29, Yarger ‘611 teaches the method of claim 20, wherein the tactile feedback is an assembly force, wherein the assembly force provided to the user is increasing until the sleeve reaches a shoulder disposed around the sleeve mount (implicit in that the elements are tapered and insertion force therefore necessarily increasing with insertion distance).  
Regarding claim 30, Yarger ‘611 also teaches that the engagement length ranges from about 0.400 to about 0.800 inches [0018].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US Pre-Grant Publication 2003/0220611).
Regarding claim 8, Yarger ‘611 teaches the aspirator of claim 1, and further teaches that the substantially cylindrical sleeve mount has a longitudinal axis and an angle of taper of the outer surface of the substantially cylindrical sleeve mount measured relative to the longitudinal axis [0019]; but fails to teach that the angle is less than about 2 degrees. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the precise angle of the sleeve mount in order to ensure proper coupling with the sleeve inner wall. One of ordinary skill would immediately understand, at least based on the teachings of the prior art, that the precise taper would need to be selected based on variety of factors from material composition, to surgical wound geometry; and furthermore, would have a reasonable expectation that selecting a taper for the components would allow for connection as desired by Yarger. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 18, Yarger ‘611 teaches the aspirator of claim 5, but fails to specifically teach that the interference is a nominal interference of the sleeve inner wall to a mating diameter of the outer surface of the sleeve mount, wherein the nominal interference ranges from about 0.010 inches to about 0.020 inches. However, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this instance the device of the instant claims would not perform differently than the device of the prior art and therefore is not patentably distinct. 
Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize or select the precise degree of interference based on the material properties, desired retention force, or other factors. One of ordinary skill would have a reasonable expectation that optimizing the interference fit would provide improvement in retention of the components. 

Claim(s) 2, 6, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US Pre-Grant Publication 2003/0220611), in view of Yarger (US Pre-Grant Publication 2011/0028939).
Regarding claim 2, Yarger ‘611 also teaches a tubular member (15) extending from the aperture (Fig. 1), wherein the tubular member comprises a proximal tube end and a distal tube end, wherein the proximal tube end is disposed in and secured by the handle, the tubular member defining a tubular member bore, but fails to teach wherein the distal tube end is flared.  Yarger ‘939 teaches a tipe end assembly connected to a tubular member, and wherein the tubular member has a distal end which is flared in order to engage the tip end (Figs. 1-3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Yarger ‘611 with the flared tubular member and corresponding tip end with the reasonable expectation of providing a reliable bond between the two elements. 
Regarding claim 6, Yarger ‘611 also teaches an elastic sleeve (40), the elastic sleeve defining a plurality of vent holes (62), a sleeve lumen (unlabeled) and a sleeve inner wall (48), the elastic sleeve comprising a sleeve tip and a sleeve rim (46), wherein the sleeve rim defines a sleeve opening (unlabeled), wherein the sleeve lumen is sized to receive the tubular member and to interfere with the outer surface of the sleeve mount upon the sleeve mount entering the sleeve lumen [0029].  
Regarding claim 12, Yarger ‘611 also teaches that the fluid flow cavity is further defined by the suction connector bore; 
an elongate section of the tubular member bore disposed in the handle and in fluid communication with the suction connector bore; and 
a transitional cavity (narrowed portion between (30) and unlabeled distal channel within (26)) disposed between the suction connector bore and the elongate section of the tubular member bore, the transitional cavity disposed within the handle (See Fig. 1).  
Regarding claim 13, Yarger ‘611 also teaches that a diameter of the transitional cavity is less than a diameter of the suction connector bore at interface of transitional cavity and suction connector bore (Fig. 1).  
Regarding claim 16, Yarger ‘611 also teaches a tubular member (14) defining a bend (Fig. 1), the tubular member comprising a proximal tube end and a distal tube end (Fig. 1), the proximal tube end disposed in the handle, the tubular member extending from substantially cylindrical sleeve mount, wherein a section of the tubular member distal to the bend defines a tubular longitudinal axis (See Fig. 1), wherein the substantially cylindrical sleeve mount is sized to receive an elastic sleeve such that the bend is disposed within the sleeve (See Figs. 4-5).  

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US Pre-Grant Publication 2003/0220611), in view of Yarger (US Pre-Grant Publication 2011/0028939), and further in view of Jamshidi (US Patent No. 5,489,276).
Regarding claims 10-11. The aspirator of claim 2 further comprising: 
a suction head (17), but fails to clearly show the features of the suction head. 
Yarger ‘939 teaches a suction head (10)
a body (Fig. 3), 
a distal suction head end face (Fig. 3), and 
a proximal suction head end face (Fig. 3), 
the suction head attached to the distal tube end (Fig. 3); 
the body defining a primary opening and a suction head bore, the distal suction head end face surrounding the primary opening, the proximal suction head end face defining an output aperture, the output aperture in fluid communication with the suction head bore and the primary opening (Fig. 3); and 
a plurality of protuberances (60) disposed radially around the primary opening, but fails to teach each protuberance comprising a first region and a second region, the first region cantilevered relative to the distal end face and extending distally relative to the primary opening, the second region extending from body to define a ridge (as in claim 10), or the suction head comprising a plurality of protuberances symmetrically arranged around the opening, each of the protuberances being an extension of a surface of the suction head in one or more directions (as in claim 11).  
Jamshidi teaches a vacuum tip comprising a plurality of protuberances, each protuberance comprising a first region and a second region, the first region cantilevered relative to the distal end face and extending distally relative to the primary opening, the second region extending from body to define a ridge (as in claim 10), or the suction head comprising a plurality of protuberances symmetrically arranged around the opening, each of the protuberances being an extension of a surface of the suction head in one or more directions (as in claim 11) (See Figs. 1-4). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Yarger ‘611 in view of Yarger ‘939 with the teachings of Jamshidi in order to reduce clogging as suggested by Jamshidi (col. 1, ll. 40-45). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781